11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


In re Richard Carl Peppers                        * Original Mandamus Proceeding

No. 11-14-00344-CR                                * December 19, 2014

                                                  * Per Curiam Memorandum Opinion
                                                    (Panel consists of: Wright, C.J.,
                                                    Willson, J., and Bailey, J.)


       This court has considered Relator’s petition for writ of mandamus and
concludes that the petition for writ of mandamus should be denied in part and
dismissed in part. Therefore, in accordance with this court’s opinion, we deny
Relator’s petition for writ of mandamus against the trial court and dismiss for want
of jurisdiction Relator’s petition for writ of mandamus against the district clerk and
the court reporter for the 70th District Court.